DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s introduction of the limitation “steadily with a constant linear slope” introduces new matter. Examiner understands that Applicant made this change in response to Examiner’s 112(b) regarding the multiple ways of interpreting the term “uniformly.” However, Examiner cannot find support in the Specification for raising the temperature steadily with a constant linear slope. There is support for the temperature of the fuel being isothermal, e.g., see Specification at ¶ 62. Examiner interprets “isothermal” in this context as generally meaning that the temperature of the fuel region is the same at every part of the fuel region.  
Regarding the 112(d) rejections of claims 3, 4, and 8: Examiner appreciates Applicant’s attempts to overcome these rejections with claim amendments. However, the substance of the claims remains unchanged: they only recite a desired result of an actively performed method step of claim 1. The Specification details how (1) the suppression of fluctuations and non-uniformities as well as (2) the reduction of radiation loss by compression are both desired results and not actively performable method steps. To overcome the 112(d) rejections of these claims, Examiner suggests either canceling the claims or amending them to recite an actively performable method step that further limits the actively performable method steps of claim 1. 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant has not made any arguments specifically per the Examiner’s combination of the Hunter reference with the Amendt reference. 
(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The Examiner notes that the Hunter reference and the Amendt reference are both extremely similar to the claimed invention. The biggest difference between the Hunter reference and Applicant’s invention appears to be the use of ring-shaped baffles. However, looking at Amendt’s baffles 60,70 in Figure 2, they look very similar to Applicant’s baffles 118, 120, 122, and Amendt’s reason for using the baffles is also the same as Applicant’s (more x-ray uniformity). One difference is that Applicant’s invention has a central baffle 120, whereas Amendt does not. Another difference is that Applicant’s baffles have a central opening much larger than the fuel capsule, whereas Amendt’s baffles have a much smaller central hole (see Amendt’s patent US 9,466,397 for better drawings). Perhaps one or both of these could be a potential route to overcoming the Amendt reference. 
Status of Claims
Claims 1–4 and 8 are under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–4 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 has been amended to recite the limitation "radiating and re-radiating" in line 8. Examiner appreciates that Applicant made this change in an attempt to overcome the previous 112(b) rejection of record. However, Examiner’s suggestion was to change “re-radiating” to “radiating.” This would have cured the 112(b) without introducing new matter. Applicant’s amendment instead changing it to “radiating and re-radiating” introduces new matter. As explained in the paragraph bridging pages 2-3 of the 9/27/2021 Non-Final Rejection, based on the Examiner’s understanding of the invention, the incoming laser energy is converted into x-ray radiation, which is then radiated throughout the hohlraum. Therefore, the “re-radiating” limitation should be changed to “radiating” because the x-rays have not already been radiated. They are newly created and are being radiated for the first time in line 8 of the claim. (Examiner understands that the energy itself was already radiated, but this was in the form of laser energy, and therefore it is improper to say that the x-rays are re-radiated.) 	The Specification at ¶ 46 supports the Examiner’s interpretation. This paragraph says that laser energy is re-radiated as x-ray energy.  	To remove the 112(b) for this limitation, Examiner suggests changing “radiating and re-radiating” to “radiating.” 

Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “suppressing fluctuations and non-uniformities of a density and pressure profile within the fuel region.” However, this suppression is not a method step. The skilled artisan cannot interfere with the thermonuclear explosion within the hohlraum in order to suppress fluctuations and non-uniformities (or to prevent said suppression).    	Instead, as explained in ¶¶ 9 and 62 of the Specification, the claimed suppression is actually an inevitable result that follows naturally from the interaction of the fuel with the radiation: “fluctuations and non-uniformities may be suppressed/damped by interaction with a radiation field in the fuel region.” This fuel-and-radiation interaction is already described in claim 1 in lines 8-13 where the x-ray radiation hits the target and the fuel inside it. Claim 3’s “suppressing” of fluctuations and non-uniformities is therefore simply the intended result of a process step positively recited. As such, claim 3 does not further limit the invention of claim 1.  	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 4 recites “suppressing the fluctuations and non-uniformities by an interaction of the x-ray radiation within the fuel region.” However, this suppression is not a method step. The skilled artisan cannot interfere with the thermonuclear explosion within the hohlraum in order to suppress fluctuations and non-uniformities (or to prevent said suppression).    	Instead, as explained in ¶¶ 9 and 62 of the Specification, the claimed suppression is actually an inevitable result that follows naturally from the interaction of the fuel with the radiation: “fluctuations and non-uniformities may be by interaction with a radiation field in the fuel region.” This fuel-and-radiation interaction is already described in claim 1 in lines 8-13 where the x-ray radiation hits the target and the fuel inside it. Claim 4’s “suppressing” of fluctuations and non-uniformities is therefore simply the intended result of a process step positively recited. As such, claim 4 does not further limit the invention of claim 1.  	 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 8 states that the inward acceleration of the shell compresses the fuel region (already recited in claim 1, lines 16-18), and this action results in “reducing a radiation loss from the fuel region.” Claim 8 does not further limit claim 1 for two reasons: (1) the inward acceleration and compression are already recited in claim 1, and (2) the reduction in radiation loss is not an actively performable method step in addition to the steps performed in claim 1.  	Specifically regarding (2), the skilled artisan cannot interfere with the thermonuclear explosion within the hohlraum in order to reduce radiation loss. Instead, this loss is accomplished entirely by the physical presence of the shell. This is made clear in the Specification  	at ¶ 62: “In step 414, the shell may act to contain and reduce radiation losses from the fuel”;  	at ¶ 9: “The method may further include reducing radiation losses from the fuel region using the shell”; and  	at ¶ 47: “The high radiation opacity of shell 106 may lower the radiative energy loss of fuel 104 by reflecting a substantial fraction of radiated energy back into fuel 104”).  	Because the shell and its inward acceleration were already recited in claim 1 (line ), then this desired result accomplished by the shell’s presence is already present in claim 1, and therefore claim 8 does not add anything additional to the claim. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	The newly added limitation that the temperature is uniformly raised “steadily with a constant linear slope” is new matter. Examiner can find no evidence in the Specification or the Drawings for raising the temperature with a constant linear slope. 
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed (b) section, the Specification supports radiating as laser energy, conversion into x-ray energy, and then radiating as x-ray energy. However, “re-radiation” of x-ray energy, as currently recited in the claim, is not supported because once the energy is converted into x-ray energy, it is then only once radiated.  
A Note from the Examiner about Desired Result-type Limitations
MPEP 2111.04 explains: “[T]he court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited1.’"  
This portion of the MPEP is being applied to interpret portions of the claims in instant application. These statements are interpreted in accordance with MPEP 2111.04 as described below:
Claims 3 and 4: 
“suppressing fluctuations and non-uniformities” and
“suppressing the fluctuations and non-uniformities by an interaction of the x-ray radiation.”
Neither of these limitations amounts to a performable step for the reasons given in the above 112(d) section, which are incorporated herein. Because these limitations do not recite examinable steps, they are not being given patentable weight by the Examiner. 

Claim 8:
“reducing radiation losses from the fuel region using the shell.” 
This limitation does not amount to a performable method step for the reasons given in the above 112(d) section, which are incorporated herein. Because this limitation does not recite an examinable step, it is not being given patentable weight by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (WO 2011/146113 A12) in view of Amendt (US 2012/0114088 A13). 
Hunter teaches (Figs. 4, 5, 11) a method of imploding an Inertial Confinement Fusion (ICF) target, the method comprising:  	directing laser energy (“the drive mechanism such as a laser,” page 6; “laser beams may be fired through channels 404,” page 154) into a hohlraum (see Fig. 8A-1 for the hohlraum and Fig. 5 for the details on the target inside it), wherein the hohlraum comprises one or more baffles (800, Figure 11-2: “a reactor chamber can include gas injection nozzles [800] positioned throughout,” bottom of page 37) lining the hohlraum;  	illuminating the one or more baffles lining the hohlraum (the baffles 800 will necessarily be illuminated once the laser beams enter inside the chamber through beam ports 110);  	absorbing the laser energy in the one or more ring shaped baffles lining the (the baffles 800 will necessarily absorb some portion of the incoming laser energy through beam ports 110); and  	converting the laser energy into a uniform field of x-ray radiation (the laser-driven fusion reaction in Hunter produces x-ray radiation which manifests as x-ray heating, e.g., see pages 10, 26, 27);  	radiating and re-radiating the uniform field of x-ray radiation (“x-ray radiation,” page 10; “re-radiate the absorbed energy,” top of page 38) within the hohlraum toward a target (500) disposed within the hohlraum,  	wherein the target comprises:  	 	an ablator layer (502);  		a shell (410) disposed within the ablator layer; and  		a fuel region (412) disposed within the shell;  	ablating the ablator layer in response to the laser energy being directed into the hohlraum (“ablating an inner surface of the enclosure elements utilizing blackbody radiation from the inertial confinement fusion target,” page 25);  	generating and driving a uniform5 single shockwave through the ablator layer (“laser beams may deliver 65 MJ to propellant 402, which can result in inward acceleration of outer shell 406, driving a single strong shock through the main fuel 308. This shock can implode and ignite sparkplug 412, after which energy produced in sparkplug 412 ignites main fuel 408,” page 15; “the production of a single shock wave that accelerates the material and causes it to move inward,” page 7);  	driving the uniform single shockwave toward the shell (see above citation) to (“laser beams may deliver 65 MJ to propellant 402, which can result in inward acceleration of outer shell 406, driving a single strong shock through the main fuel 308. This shock can implode and ignite sparkplug 412, after which energy produced in sparkplug 412 ignites main fuel 408,” page 15; “a drive mechanism that compresses material impulsively, typically by the production of a single shock wave that accelerates the material and causes it to move inward,” page 7); and  	compressing the fuel region as the shell accelerates inward (“laser beams may deliver 65 MJ to propellant 402, which can result in inward acceleration of outer shell 406, driving a single strong shock through the main fuel 308. This shock can implode and ignite sparkplug 412, after which energy produced in sparkplug 412 ignites main fuel 408,” page 15; “a drive mechanism that compresses material impulsively, typically by the production of a single shock wave that accelerates the material and causes it to move inward,” page 7);  	generating a ρr in the fuel region (page 35, second paragraph); 	raising the temperature of the fuel region to at least approximately 2.5 keV (“black-body radiation at 5 keV,” page 32; “blackbody radiation in the keV range,” pages 11–12; “the ignition temperature can range from 2-10 keV,” page 1). 
Hunter does not explicitly state that the value of ρr is at least approximately 0.6 g/cm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a value of approximately 0.6, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, the ρr value can and should be optimized, as detailed by Hunter on page 35: “The higher ρr of larger targets generally translates into higher burn ρr in these targets can also soften the neutron spectrum and decrease the neutron flux they produce, decreasing the amount of neutron damage to the reactor materials.”
Hunter does not explicitly teach that the baffles are ring-shaped or that the temperature increase is done uniformly steadily with a constant linear slope. 
Amendt does. 
Amendt is also in the art area of hohlraums for fusion reactors and teaches (Fig. 2) creating a uniform field of x-ray radiation (“uniform x-ray bath,” abstract) via laser-driven interaction (lasers penetrate windows 90) with ring-shaped baffles (60, 70) at the inside of the hohlraum (30), wherein the fuel temperature is uniformly increased steadily with a constant linear slope (as shown in Figure 4). A purpose for the baffle teaching is, as explained by Amendt (abstract and ¶ 21), that “P2 shields disposed on the infrared reflectors help assure an enhanced and more uniform x-ray bath for the fusion fuel capsule” and they “provide symmetry and enhancement of the x-ray bath around the capsule 40.”
The combination of the ring-shaped baffles of Amendt with the apparatus and method of Hunter would have produced a hohlraum with ring-shaped baffles distributed along its interior walls, thereby promoting uniform radiation flux and thus a uniform shockwave, i.e., Applicant's claimed invention.   
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the (abstract and ¶ 21), that “P2 shields disposed on the infrared reflectors help assure an enhanced and more uniform x-ray bath for the fusion fuel capsule” and they “provide symmetry and enhancement of the x-ray bath around the capsule 40.” Accordingly, claim 1 is rejected as obvious over Hunter in view of Amendt. 

Regarding claim 3, the above-described combination of Hunter with Amendt teaches all the elements of the parent claim. 
The limitation “suppressing fluctuations and non-uniformities of a density and pressure profile within the fuel region” is considered desired result-type language and is therefore being interpreted in accordance with MPEP 2111.04 as described in the above Note. Because this limitation simply expresses an intended result, it is not being given patentable weight. Instead, it is interpreted as an effect that may follow naturally from the above-cited steps in Hunter and Amendt. As explained by Applicant in ¶ 9 of the Specification, the claimed desired result of fluctuation and non-uniformity suppression is achieved “by interaction with a radiation field in the fuel region.” Therefore, this suppression is present by Hunter because Hunter’s device and method, as cited above in parent claim 1, also provides a hohlraum with an interacting x-ray radiation field inside it: the laser-driven fusion reaction in Hunter produces x-ray radiation which  pages 10, 26, 27; “x-ray radiation,” page 10; “re-radiate the absorbed energy,” top of page 38.
Regarding claim 4, the above-described combination of Hunter with Amendt teaches all the elements of the parent claim. The limitation “suppressing the fluctuations and non-uniformities by an interaction of the x-ray radiation within the fuel region” is considered desired result-type language and is therefore being interpreted in accordance with MPEP 2111.04 as described in the above Note. Because this limitation simply expresses an intended result, it is not being given patentable weight. Instead, it is interpreted as an effect that may follow naturally from the above-cited steps in Hunter. Therefore, the result of suppression is taught by Hunter because Hunter’s device and method, as cited above in parent claim 1, also provides a shell with an interacting x-ray radiation field inside it: the laser-driven fusion reaction in Hunter produces x-ray radiation which manifests as x-ray heating, e.g., see pages 10, 26, 27; “x-ray radiation,” page 10; “re-radiate the absorbed energy,” top of page 38.

Regarding claim 8, the above-described combination of Hunter with Amendt teaches all the elements of the parent claim. 
The limitation “reducing a radiation loss from the fuel region by compressing the fuel region with the inward acceleration of the shell” is considered desired result-type language and is therefore being interpreted in accordance with MPEP 2111.04 as described in the above Note. Because this limitation simply expresses an intended result, it is not being given patentable weight. Instead, it is interpreted as an effect that  positively recited step of providing a shell, claim 1. Specifically, according to ¶ 59 of the Specification, the limitation of reducing radiation losses is a result that follows naturally from the use of a high-Z material such as tungsten for the shell: “A high-Z material such as tungsten, gold or depleted uranium may be advantageous in reducing radiation losses into the hohlraum walls.” Therefore, this result would also occur within the shell of Hunter because Hunter’s device and method, as cited above in parent claim 1, also provides a shell made from tungsten: “…a tungsten inner shell 410,” page 15.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Hunter with Amendt in view of Herr (US 4,453,196).
Regarding claim 2, the above-described combination of Hunter with Amendt teaches all the elements of the parent claim, and Hunter additionally teaches wherein the laser energy is pulsed: e.g., “ICF system 100 can produce energy in a pulsed fashion,” page 10, but does not explicitly describe the shape of the pulse being a square. 
However, it was already known in the art at the time the invention was made to utilize a square laser pulse, as evidenced by Herr. 
Herr is in the same art area of lasers for targets and teaches a laser energy that comprises a square pulse: “a laser with a one square centimeter aperture,” col. 3, l. 17. The skilled artisan would be motivated to utilize any pulse shape that was available and cost-effective. The skilled artisan would be able to optimize the pulse shape depending upon the shape and size of the intended target. 
Moreover, examiner notes that a change in shape is generally understood to be within the level of ordinary skill in the art. As noted by applicant in ¶ 48 of the Specification, the “fuel capsule…is not sensitive to details of the pulse shape; almost any pulse shape…can be used.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
        2 See the 70-page Foreign Reference in the file 04/01/2021.
        3 Better Figures can be found in the US Patent version US 9,466,397. 
        4 Examiner notes that many of the aspects of target 400 from Figure 4 are included in the target 500 in Figure 5, as explained on page 18 of Hunter. 
        5 As noted in ¶ 46 of the Specification, because the x-ray radiation field is uniform, then so follows the shockwave.